Case 3:16-cv-02394-RDM-CA Document 24 Filed 07/10/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEGUN DEBOWALE, Civil No. 3:16-cv-2394
Petitioner . (Judge Mariani)
V.
CRAIG A. LOWE,
Respondent
MEMORANDUM

I. Background

On February 21, 2019, Petitioner Segun Debowale (“Debowale’”), a native and
citizen of Nigeria, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241
challenging his continued detention by the United States Immigration and Customs
Enforcement (“ICE”). (Doc. 1). In the petition, Debowale requested an individualized bond
hearing or immediate release from custody. (/d. at p. 14). At the time his petition was filed,
Debowale was detained at the Pike County Correctional Facility, in Lords Valley,
Pennsylvania.

Presently before the Court is Respondent’s motion (Doc. 23) to dismiss the habeas
petition as moot. Respondent argues that Debowale has been released from custody and
departed the United States on October 27, 2019, and the habeas petition is therefore moot.
(Id. at pp. 3-5; see also Docs. 23-2, 23-3). In an effort to ascertain the custodial status of

Debowale, the Court accessed the ICE Online Detainee Locator System, which revealed
Case 3:16-cv-02394-RDM-CA Document 24 Filed 07/10/20 Page 2 of 3

that he is no longer in the custody of that agency.’ For the reasons set forth below, the
Court will grant Respondent's motion and dismiss the habeas petition as moot.
Il. Discussion

Article Ill of the Constitution dictates that a federal court may adjudicate “only actual,
Ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his ICE detention pending removal and not
the validity of the removal order itself, is released from custody, the petition becomes moot
because the petitioner has achieved the relief sought. See DeFoy v. McCullough, 393 F.3d
439, 441 (3d Cir. 2005) (“[A] petition for habeas corpus relief generally becomes moot when
a prisoner is released from custody before the court has addressed the merits of the
petition.”).

In the present case, the habeas petition challenges Debowale’s continued detention
pending removal. (See Doc. 1). Because Debowale has since been released from ICE

custody and departed the United States, the petition no longer presents an existing case or

 

' Upon entering Debowale’s alien registration number, A-028-301-854, and his country of birth,
Nigeria, into the Online Detainee Locator System, https://locator.ice.gov/odls/homePage.do, the results
returned no matches for any such detainee.

2
Case 3:16-cv-02394-RDM-CA Document 24 Filed 07/10/20 Page 3 of 3

controversy. See Diaz-Cabrera, 2011 U.S. Dist. LEXIS 124195 at *2-4. Further, Debowale
has received the relief he sought, namely, to be released from ICE custody. See Sanchez
v. AG, 146 F. App’x 547, 549 (3d Cir. 2005) (holding that the habeas petition challenging the
petitioner's continued detention by ICE was rendered moot once the petitioner was
released). Consequently, the instant habeas petition will be dismissed as moot. See
Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments
occur during the course of adjudication that eliminate a plaintiffs personal stake in the
outcome of a suit or prevent a court from being able to grant the requested relief, the case
must be dismissed as moot.”).

A separate Order shall issue.

  

CN Uda
Robert D. Mariani
United States District Judge

Dated: July /0 , 2020
